 

EXHIBIT 10.5

 



  Confidential Execution Version

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

LICENSE AGREEMENT

 

between

 

OPIANT PHARMACEUTICALS, INC.

 

and

 

AEGIS THERAPEUTICS, LLC

 

Effective Date January 1, 2017

 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

TABLE OF CONTENTS

  



1. DEFINITIONS 1         2. REPRESENTATIONS AND WARRANTIES 1           2.1 Both
Parties 1           2.2 AEGIS Additional Representations and Warranties 2      
    2.3 Disclaimer of Warranties 4         3. LICENSE GRANTS; SUBLICENSING AND
SUBCONTRACTING 4           3.1 AEGIS Technology 4           3.2 Sublicenses 5  
        3.3 Manufacture; Right of Reference 5           3.4 Contract Research 5
          3.5 Exclusivity; Non-Competition 6           3.6 Technology
Disclosure; Assistance 6           3.7 Diligence Efforts 6           3.8
Research and Development Plans and Reports 7           3.9 Excipient Toxicity
Studies 8         4. PAYMENTS 8           4.1 License Issuance Fee 8          
4.2 Developmental Milestone Payments 9           4.3 Commercialization
Milestones 10           4.4 Royalties 10           4.5 Royalty Reports 12      
    4.6 Audits 13           4.7 Payment Method 13           4.8 Taxes and Duties
14           4.9 Sublicense Revenue 14         5. OWNERSHIP AND RIGHTS FOR DATA
AND TECHNOLOGY 14           5.1 AEGIS Technology 14           5.2 OPIANT
Technology 14           5.3 Inventorship 15           5.4 Inventions Related to
the Compound 15           5.5 Inventions Related to the Excipient 15          
5.6 Joint Inventions 16           5.7 Rights 16



 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

TABLE OF CONTENTS (continued)

 



6. PATENT RIGHTS 16           6.1 Prosecution and Maintenance of AEGIS Patent
Rights 16           6.2 Prosecution and Maintenance of OPIANT Patent Rights 17  
        6.3 Prosecution and Maintenance of Joint Patent Rights 18           6.4
Orange Book Listings 18           6.5 Enforcement 18           6.6 FDA Matters
20           6.7 Joint Research Agreement 20         7. CONFIDENTIALITY 20      
    7.1 Confidentiality 20           7.2 Terms of License Agreement 21          
7.3 Permitted Disclosures 21           7.4 Publicity 21         8.
INDEMNIFICATION AND INSURANCE 22           8.1 Indemnification by OPIANT 22    
      8.2 Indemnification by AEGIS 22           8.3 Procedure 22           8.4
Insurance 23         9. TERM; TERMINATION 23           9.1 Term 23           9.2
Termination for Breach or Bankruptcy 23           9.3 Termination by OPIANT 23  
        9.4 Effect of Expiration or Termination 23         10. GENERAL
PROVISIONS 24           10.1 Governing Law 24           10.2 Arbitration 24    
      10.3 Modification; Waiver 25           10.4 Rights Under U.S. Bankruptcy
Code 25           10.5 Assignment 25



 

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

TABLE OF CONTENTS (continued)

 



  10.6 Independent Contractors 26           10.7 Further Actions 26          
10.8 Notices 26           10.9 No Implied Licenses 27           10.10 Force
Majeure 27           10.11 No Consequential Damages 27           10.12 Complete
Agreement 27           10.13 Counterparts 27           10.14 Severability 27    
      10.15 Headings 28         EXHIBIT A – DEFINITIONS         EXHIBIT B –
AEGIS PATENT RIGHTS  



 

 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (this “License Agreement”) effective as of January 1,
2017 (the “Effective Date”), and entered into by the Parties on June 22, 2017
(“Execution Date”) by and between AEGIS THERAPEUTICS, LLC, a California limited
liability company (“AEGIS”), and OPIANT PHARMACEUTICALS, INC., a Delaware
corporation (“OPIANT” and together with “AEGIS,” the “Parties”).

 

Recitals

 

A.       AEGIS has rights in certain proprietary technology regarding the
chemically synthesizable delivery enhancement and stability agents that, among
other things, allow non-invasive systemic delivery of potent peptide, protein,
and large molecule drugs.

 

B.        OPIANT desires to develop and commercialize therapeutic products that
utilize such proprietary technology of AEGIS for the delivery of the Compound
(as defined in Exhibit A).

 

C.        OPIANT desires to obtain from AEGIS, and AEGIS is willing to grant to
OPIANT, a license to develop and commercialize such therapeutic products, on the
terms and conditions set forth below.

 

In consideration of the foregoing Recitals and the mutual covenants set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.DEFINITIONS

 

For purposes of this License Agreement, the terms defined in Exhibit A attached
hereto shall have the defined meanings as set forth in Exhibit A, and the terms
defined in this License Agreement shall have the corresponding meanings set
forth in this License Agreement.

 

2.REPRESENTATIONS AND WARRANTIES

 

2.1       Both Parties. Each Party represents and warrants to the other Party as
follows:

 

2.1.1       Organization. Such Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is organized.

 

2.1.2       Authorization and Enforcement of Obligations. Such Party (a) has the
requisite power and authority and the legal right to enter into this License
Agreement and to perform its obligations hereunder; and (b) has taken all
requisite action on its part to authorize the execution and delivery of this
License Agreement and the performance of its obligations hereunder. This License
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

2.1.3       Consents. All necessary consents, approvals and authorizations of
all governmental authorities and other persons or entities required to be
obtained by such Party in connection with this License Agreement have been
obtained.

 

 1 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

2.1.4       No Conflict. The execution and delivery of this License Agreement
and the performance of such Party’s obligations hereunder (a) do not conflict
with or violate any requirement of applicable laws, regulations or orders of
governmental bodies; and (b) do not conflict with, or constitute a default
under, any contractual obligation of such Party.

 

2.2       AEGIS Additional Representations and Warranties. AEGIS hereby
represents and warrants to OPIANT that:

 

2.2.1Intellectual Property Matters.

 

(a)       Exhibit B sets forth a true, correct and complete list of all AEGIS
Patents Rights existing as of the Execution Date, and for each such patent and
patent application AEGIS has identified (i) the owner, (ii) the countries in
which such listed item is patented or registered or in which an application for
patent or for registration is pending, (iii) the application number, (iv) the
patent or registration number, as applicable, (v) the earliest relied upon
priority filing date for determination of the expiration date, (vi) the
expiration date, as applicable, including any applicable patent term extensions
or supplemental protection certificates, and (vii) the due date(s) for any
applicable maintenance, annuity or renewal fee.

 

(b)       Each of the patents and patent applications included on Exhibit B
properly identifies each and every inventor of the claims thereof as determined
in accordance with the laws of the jurisdiction in which such patent is issued
or such application is pending.

 

(c)       Each person, including without limitation any employee, independent
contractor, consultant, or agent of AEGIS, who has or has had any rights in or
to each of the patents and patent applications included in the AEGIS Patents
Rights, has executed an agreement assigning his, her or its entire right, title
and interest in and to such AEGIS Patents Rights to the owner thereof as
identified on Exhibit B.

 

(d)       To AEGIS’ knowledge, each owner and inventor of each of the AEGIS
Patents Rights has complied with all applicable duties of candor and good faith
in dealing with any patent office, including the duty to disclose to any
applicable patent office all information known to be material to patentability.

 

(e)       To AEGIS’ knowledge, neither AEGIS nor any third party has undertaken
or omitted to undertake any acts, and to its knowledge, no circumstances or
grounds exist, that would invalidate, reduce or eliminate, in whole or in part,
the enforceability, validity or scope of any of the AEGIS Patents Rights.

 

(f)       AEGIS is the sole and exclusive owner or exclusive licensee of the
patents and patent applications listed in Exhibit B, free and clear of all
Encumbrances. Subject to the license granted to OPIANT hereunder, AEGIS has the
exclusive right to Exploit the AEGIS Technology, including without limitation
any and all patent rights licensed to AEGIS by UAB pursuant to the UAB
Agreement, for use with the Compound in the Field in the Territory. AEGIS has
the right to grant all rights and licenses it grants to OPIANT under this
License Agreement with respect to the AEGIS Technology, including without
limitation any and all patent rights licensed to AEGIS by UAB pursuant to the
UAB Agreement.

 

 2 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

(g)       Other than pursuant to this License Agreement and the Prior
Agreements, AEGIS has not assigned, licensed, sublicensed, granted any interest
in or options to, nor has AEGIS otherwise entered into any existing agreement
with respect to, the AEGIS Technology for use with the Compound in the Field and
shall not do so prior to the expiration or termination of this License
Agreement.

 

(h)       AEGIS has taken commercially reasonable precautions to protect the
secrecy, confidentiality and value of the AEGIS Technology.

 

(i)       To AEGIS’ knowledge, AEGIS Technology constitutes all of the
intellectual property that is useful or necessary for the use of the Excipient.

 

(j)       As of the Execution Date, to AEGIS’ knowledge, the use of the AEGIS
Technology in accordance with the terms of this License Agreement does not
infringe the intellectual property rights of any third party and does not
constitute a misappropriation of the trade secrets or other intellectual
property rights of any third party in the Territory.

 

(j)       As of the Execution Date, to AEGIS’ knowledge, no third party has
interfered with, infringed upon or misappropriated the AEGIS Technology in the
Field for use with the Compound.

 

(k)       As of the Execution Date, AEGIS has not been served with notice of any
interference action or litigation with respect to the AEGIS Technology nor has
AEGIS received any written communication which expressly threatens any
interference action, requests that AEGIS obtain a license from any third party
or otherwise threatens or contemplates litigation with respect to the AEGIS
Technology, whether before any patent and trademark office, court, or any other
governmental authority. To AEGIS’ knowledge, as of the Execution Date: (i) no
such action or litigation has been threatened, and (ii) no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such action or litigation.

 

2.2.2Regulatory Matters.

 

(a)       As of the Execution Date, to AEGIS’ knowledge, AEGIS holds, and is
operating in compliance with, any and all exceptions, permits, licenses,
franchises, authorizations and clearances of the FDA and/or any other
governmental authority required in connection with the development to date of
the Excipients.

 

(b)       AEGIS has not received any warning letters or written correspondence
from the FDA and/or any other governmental authority requiring the termination,
suspension or modification of any clinical or pre-clinical studies or tests with
respect to the Excipients.

 

(c)       As of the Execution Date, there are no actual or, to AEGIS’ knowledge,
threatened enforcement actions relating to any Excipient by the FDA or any other
governmental authority which has jurisdiction over AEGIS’ or any applicable
third-party manufacturer’s operations or products, including, without
limitation, any fines, injunctions civil or criminal penalties, investigations,
debarments or suspensions.

 

 3 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

(d)       AEGIS is not, and to AEGIS’ knowledge, no person involved in the
performance of AEGIS’ or any services under this License Agreement is, debarred
or suspended under 21 U.S.C. §335(a) or (b).

 

2.2.3       Compliance with Laws. As of the Execution Date, to AEGIS’ knowledge,
AEGIS is in compliance in all respects with all Laws that are applicable to the
ownership, operation or use of any of the Excipients or AEGIS Technology. To
AEGIS’ knowledge, there are no events, conditions, circumstances, activities,
practices, incidents or actions of AEGIS relating to the AEGIS Technology that
would interfere with or prevent compliance with or give rise to any liabilities
or investigative, corrective or remedial obligations with respect to the AEGIS
Technology under applicable Laws.

 

2.2.4       Supply Matters. Any Excipients supplied by AEGIS will be done so in
accordance with the Supply Agreement.

 

2.2.5       UAB Licensing Agreement. The UAB Licensing Agreement is a legal and
valid obligation binding upon the parties thereto and enforceable in accordance
with its terms. Attached hereto as Exhibit C is a true and correct copy of the
UAB Licensing Agreement, with the financial terms and sponsored research terms
redacted. No provisions of the UAB Licensing Agreement or any other agreement
with any third party restrict or limit AEGIS’ right to grant OPIANT the rights
and licenses granted by AEGIS to OPIANT in this License Agreement. AEGIS has not
received any notice of default, and is not in default, of any of its obligations
under the UAB Licensing Agreement, and no circumstances or grounds exist that
would reasonably be expected to give rise to a claim of material breach or right
of rescission, termination, revision, or amendment of the UAB Licensing
Agreement. To AEGIS’ knowledge, UAB is not in default, of any of its obligations
under the UAB Licensing Agreement. AEGIS has obtained all required consents from
UAB for it to grant to OPIANT the rights and licenses granted by AEGIS
hereunder.

 

2.3       Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 2, AEGIS MAKES NO REPRESENTATIONS OR WARRANTIES IN THIS LICENSE
AGREEMENT, EXPRESS OR IMPLIED, REGARDING THE AEGIS TECHNOLOGY, INCLUDING WITHOUT
LIMITATION ANY REPRESENTATION OR WARRANTY REGARDING VALIDITY, ENFORCEABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT, AND ALL
RIGHTS IN THE AEGIS TECHNOLOGY PROVIDED TO OPIANT HEREUNDER ARE PROVIDED “AS
IS.”

 

3.LICENSE GRANTS; SUBLICENSING AND SUBCONTRACTING

 

3.1       AEGIS Technology. AEGIS hereby grants to OPIANT an exclusive (even as
against AEGIS except for use pursuant to and in accordance with the Supply
Agreement), sublicensable (as set forth in Section 3.2), worldwide, license,
under the AEGIS Technology, to Exploit Compound(s) and Product(s) in the Field
(the “License”).

 

 4 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

3.2       Sublicenses. OPIANT shall have the right to grant sublicenses under
any portion or all of the license set forth in Section 3.1 to one or more
Affiliates and/or third parties without the prior written consent of AEGIS.
OPIANT shall give AEGIS prompt written notice of each sublicense under this
License Agreement, and shall deliver a copy of each sublicense to AEGIS within
thirty (30) days after execution of the same Each sublicense shall be subject to
the applicable terms and conditions of this License Agreement, including an
obligation on the sublicensee to file royalty reports to OPIANT, which reports
shall be subject to audit by OPIANT (but not AEGIS). OPIANT agrees to audit such
sublicensees at AEGIS’ reasonable request; provided that the timing and scope of
any such audit are consistent with OPIANT’s business practices and such requests
by AEGIS shall not exceed one (1) request per Calendar Year per sublicensee.
OPIANT shall remain liable to AEGIS for sublicensee’s exercise of any of
OPIANT’s rights and sublicensee’s performance of OPIANT’s obligations under this
License Agreement, including, but not limited to, payment of royalties, keeping
of records and reporting of sales as if the sublicensee’s sales were OPIANT’s
sales. For purposes of clarity, the right to “have manufactured” and to “have
sold” shall not be considered to be a sublicense under this License Agreement.

 

3.3      Manufacture; Right of Reference.

 

3.3.1       Except as set forth in this Section 3.3 or the Supply Agreement,
notwithstanding the license granted under Section 3.1 to manufacture Excipients,
OPIANT hereby covenants and agrees to not exercise such right to make or have
made Excipients except as specified in the Supply Agreement. Upon termination of
the Supply Agreement, a supply failure or supply shortage, or as otherwise set
forth for in the Supply Agreement, AEGIS shall provide reasonable assistance to
OPIANT to facilitate the disclosure and transfer of copies of any AEGIS Know-How
Rights or other technology reasonably required to permit OPIANT or any such
contract manufacturer to manufacture Excipients.

 

3.3.2       OPIANT shall have the right to reference the AEGIS Data, and all
regulatory filings in AEGIS’ control containing such AEGIS Data, in connection
with the Exploitation of Product(s), including without limitation the applicable
drug master files pertaining to the Excipients. Such right shall extend to any
contract manufacturer engaged by OPIANT, any of its Affiliates and/or any
sublicensees to manufacture Excipients. As requested by OPIANT, AEGIS shall
provide a letter of authorization to the FDA authorizing the FDA to access
AEGIS’ drug master files exclusively for submissions associated with the
Product(s).

 

3.4       Contract Research.

 

3.4.1       The license granted under Section 3.1 to conduct research and to
develop Products shall automatically extend to any contract research
organization and/or contract analytical organization engaged by OPIANT (without
the need to sublicense), any of its Affiliates and/or any sublicensee in
connection with research and development efforts for the Products. At OPIANT’s
request, AEGIS shall provide reasonable assistance to OPIANT to facilitate the
disclosure and transfer of copies of any AEGIS Know-How Rights or other
technology reasonably required to permit any such contract research organization
and/or contract analytical organization to conduct research and development
efforts for the Products, at no additional cost to OPIANT.

 

3.4.2       In the event that OPIANT desires to engage a contract research
organization in connection with its research and development efforts, if any,
solely related to the Excipients, OPIANT agrees to provide a request for
quotation of services to UAB at the same time as when providing such requests to
other potential service providers. Such request shall allow for a commercially
reasonable period of time to provide a response from all potential contractors.
The Parties understand and agree that OPIANT shall have no obligation to utilize
the services of UAB or any other party and that this Section 3.4.2 shall not
apply to the development of the Product or any other development matters not
related solely to the Excipients.

 

 5 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

3.5       Exclusivity; Non-Competition.

 

3.5.1       Until the expiration of the Royalty Term in each country in the
Territory, neither AEGIS nor any of its Affiliates shall, directly or indirectly
engage in any activities or participate in any business or otherwise compete
with OPIANT (including without limitation by developing, researching,
manufacturing, selling, offering for sale, licensing, offering for license,
covenant not to sue a third party, agreeing to sell or license, divesting or
transferring rights, including without limitation any AEGIS Technology, to any
third party) anywhere in the Territory with respect to the Exploitation of any
therapeutic containing a Compound or derivative or active metabolite of a
Compound without the prior written consent of OPIANT.

 

3.5.2       Each of the Parties recognizes that the restrictions contained in,
and the terms of, this Section 3.5 are properly required for the adequate
protection of the license set forth in Section 3.1 and OPIANT’s rights under
this License Agreement, and agree that if any provision in this Section 3.5 is
determined by any court to be unenforceable by reason of its extending for too
great a period of time or over too great a geographic area, or by reason of its
being too extensive in any other respect, such covenant shall be interpreted to
extend only for the longest period of time and over the greatest geographic
area, and to otherwise have the broadest application as shall be enforceable.

 

3.6       Technology Disclosure; Assistance. Within thirty (30) days after the
Execution Date, AEGIS shall deliver, at AEGIS’ expense, to OPIANT, or provide
OPIANT with copies of (a) the AEGIS Know-How Rights, consisting of (i) copies of
any publications related to the application of Excipients, including without
limitation the Excipient known as Intravail®, (ii) basic formulation
ingredients, concentration data, formulation protocols, etc., (iii) access to
all toxicology and safety information relating to Excipients, including without
limitation the Excipient known as Intravail® (excluding third party confidential
information), and (iv) access to the drug master file(s) (excluding the CMC
portion and third party confidential information) pertaining to the Excipients;
and (b) all AEGIS Patent Rights and all relevant material information related
thereto available to AEGIS. Additionally, at such time in the future during the
term of this License Agreement if AEGIS or its Affiliates acquires additional
AEGIS Technology which either Party reasonably believes to be necessary or
useful for Opiant to Exploit the Product, Aegis shall promptly disclose the same
to Opiant, together with the material information and documents concerning the
same which are available to Aegis. At Opiant’s request and expense, throughout
the term of this License Agreement, Aegis shall provide reasonable assistance to
Opiant to facilitate the disclosure and transfer of copies of any Aegis Data,
Aegis Know-How Rights, or other technology reasonably required to permit Opiant
to Exploit the Excipients for the Product(s), including without limitation to
permit OPIANT or any sublicensee or contract manufacturer of OPIANT to develop
and/or manufacture Excipients for purposes of manufacturing Product(s) if and
when permitted in accordance with Section 3.3, but subject to the limitation of
Section 3.1.

 

3.7       Diligence Efforts.

 

3.7.1       OPIANT shall use Commercially Reasonable Efforts (defined below) to
obtain regulatory approval for the Product and to thereafter maximize sales of
the Product in the Territory.

 

 6 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

3.7.2       The term “Commercially Reasonable Efforts” shall mean that level of
effort that a biotechnology or pharmaceutical company of comparable size,
capabilities and financials would normally apply in the United States and the
EU, as applicable, in pursuing the development and commercialization of a
pharmaceutical product with a similar efficacy and safety profile to the Product
(taking into account at all times the relevant patent, medical/scientific,
technical, regulatory, development cost, market potential, or commercial profile
of same), subject to intervening Regulatory Authority actions or requests, new
legislation, any breach of the AEGIS’ obligations under this License Agreement
and/or Supply Agreement or any other third-party action not within the
reasonable control of OPIANT.

 

3.7.3       In the event OPIANT does not (directly or with or through any of its
Affiliates or sublicensees) use Commercially Reasonable Efforts to Exploit a
Product, then AEGIS will have the right to terminate the License with respect to
such Product as provided in this Section 3.7.3, and such termination shall be
the sole remedy for such failure. Said termination will occur upon AEGIS
delivering to OPIANT a written notice of termination, unless OPIANT responds
within sixty (60) days after receipt of said notice with evidence which
demonstrates that OPIANT (or any of its Affiliates or sublicensees) is using
Commercially Reasonable Efforts to Exploit a Product.

 

(a)       If there is a dispute between the Parties regarding whether OPIANT (or
any of its Affiliates or sublicensees) is using Commercially Reasonable Efforts
to Exploit a Product, the dispute resolution procedures pursuant to Section 10.2
shall apply and no termination will occur unless and until it is finally
determined pursuant to such procedures that OPIANT has not (directly or with or
through any of its Affiliates or sublicensees) used Commercially Reasonable
Efforts to Exploit such Product. In the event that it is finally determined
pursuant to such procedures that OPIANT has not (directly or with or through any
of its Affiliates or sublicensees) used Commercially Reasonable Efforts to
Exploit such Product, then AEGIS shall not have the right to terminate the
License for such Product if OPIANT puts in place and begins implementation of a
commercially reasonable plan, mutually agreed to by the Parties, for compliance
with its obligation to use Commercially Reasonable Efforts to Exploit such
Product within sixty (60) days after such final determination.

 

(b)       If AEGIS terminates the License granted with respect to a Product as
permitted by Section 3.7.3, OPIANT shall assign and transfer exclusively to
AEGIS (even as to OPIANT) all data and intellectual property and any Joint
Patent Rights owned by OPIANT that relates solely to such Product, at AEGIS’
expense; provided, however, that such assignment and transfer shall exclude any
data and intellectual property solely related to the Compound. AEGIS’ rights to
terminate the License under this Section 3.7.3 shall not begin until two (2)
years after the Execution Date.

 

3.8       Research and Development Plans and Reports.

 

3.8.1       During the term of this License Agreement, AEGIS may offer its
recommendations to OPIANT for development as to any ways which may be more
effective for utilizing the Excipient(s). For avoidance of doubt, neither party
shall have any legally binding obligations or liabilities concerning the
foregoing recommendations.

 

3.8.2       Within ninety (90) days following the end of each Calendar Year
during the term of this License Agreement, OPIANT shall prepare and deliver to
AEGIS a written report which shall describe, in reasonable detail, OPIANT’s
efforts and results for researching and developing Products during such Calendar
Year.

 

 7 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

3.8.3       The plans and report and contents thereof shall be owned exclusively
by OPIANT. AEGIS shall treat the foregoing plans and reports and their contents
as Confidential Information of OPIANT consistent with Section 7.

 

3.8.4       OPIANT shall furnish to AEGIS a copy of all clinical protocol(s) and
the related patient informed consent form for any clinical trial study, which
involves an Excipient or the AEGIS Technology; and AEGIS shall be entitled to
share such documents with the AEGIS insurance carriers to the extent required to
comply with its contractual obligations to such entities. AEGIS agrees that any
personally identifiable information or protected health information, which comes
into AEGIS’ possession under this License Agreement will be protected and acted
on in accordance with applicable data protection legislation, such as the Health
Insurance Portability and Accountability Act of 1996 as well as all other
applicable laws and regulations.

 

3.9       **** Studies. In the event that **** conducts any **** studies ****
(the “**** Studies”), **** agrees to provide to **** a draft copy of the
intended protocol(s) to be used for such **** Studies; and **** will give due
considerations to any recommendations which **** may give for improving the
protocol(s) for the ****Studies. **** agrees to provide any **** arising from
the **** Studies (“****”) to ****within thirty (30) days after **** receives the
****, which ****shall be subject to the confidentiality obligations set forth in
this Agreement. **** may include in its **** such portions of or information
from the **** as is required or appropriate for inclusion in ****, provided that
prior to sharing with any third party, **** shall redact all **** Confidential
Information including all references to ****; provided however that the ****.

 

4.            PAYMENTS

 

4.1       License Issuance Fee. As partial consideration for the grant to OPIANT
of the License, OPIANT shall pay to AEGIS a (i) one-time, nonrefundable and
noncreditable license fee of **** U.S. dollars (U.S. $****) as of the Execution
Date; and (ii) one-time, nonrefundable and noncreditable license fee of ****
U.S. dollars (U.S. $****) upon the earlier of ****or ****.

 

OPIANT may elect to pay up to 50% of the License Issuance Fee by issuing to
AEGIS shares of OPIANT’S common stock subject to the following:

 

(a)       There must be a public market for OPIANT’S shares and OPIANT must be
current with all statutory filings;

 

(b)       The shares shall be issued pursuant to Rule 144 of the Securities Act
of 1933;

 

(c)       The number of shares to be issued shall be calculated as seventy-five
percent (75%) of the average closing price for the previous twenty (20) trading
days;

 

(d)       As soon as AEGIS has satisfied the statutory holding period, OPIANT’S
legal counsel shall provide a legal opinion so that the shares can be sold in
accordance with Rule 144 of the Securities Act of 1933.

 

 8 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

4.2       Developmental Milestone Payments. As partial consideration for the
grant to OPIANT of the rights under Section 3.1 the Parties agree to the
following:

 

4.2.1       **** Products. As partial consideration for the grant to OPIANT of
the rights under Section 3.1 the Parties agree to the following milestones for
the first Product containing ****:

 

Milestone  Amount  Successful Completion of the first pilot PK study in humans 
$****  Upon the Successful Completion of the first PK study in humans;
 provided, that if OPIANT has not initiated a first PK study in humans  by ****,
then such milestone shall be due on ****  $****  Approval of the first NDA or
its equivalent  $**** 

 

At the time when any milestone payment listed in the table above is due, if
OPIANT has not paid all other milestone payments (if any) previously listed in
such table, then at such time OPIANT shall pay all such unpaid previous
milestone payments.

 

The term “Successful Completion” shall mean the decision made by OPIANT, in its
sole discretion, within forty-five (45) days after the availability of top-line
data from such study whether to advance the development program for such Product
or such other period mutually agreed upon by the Parties, which decision to
advance shall be considered successful completion and achievement of the
milestone for such Product. In the event OPIANT fails to advance such program
specific to the Product, then all rights granted to OPIANT for such Product
shall be terminated.

 

4.2.2       **** Products. As partial consideration for the grant to OPIANT of
the rights under Section 3.1 the Parties agree to the following milestones for
the first Product containing ****:

 

Milestone  Amount  Successful Completion of the first pilot PK study in humans 
$**** Upon the Successful Completion of the first PK study in humans;  provided,
that if OPIANT has not initiated a first PK study in  humans by ****, then such
milestone shall be due on ****  $ ****  Approval of the first NDA or its
equivalent  $ **** 

 

At the time when any milestone payment listed in the table above is due, if
OPIANT has not paid all other milestone payments (if any) previously listed in
such table, then at such time OPIANT shall pay all such unpaid previous
milestone payments.

 

4.2.3       **** Products. As partial consideration for the grant to OPIANT of
the rights under Section 3.1 the Parties agree to the following milestones for
the first Product containing ****:

 

 9 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

Milestone  Amount  Successful Completion of the first pilot PK study in humans 
$**** Upon the Successful Completion of the first PK study in humans;  provided,
that if OPIANT has not initiated a first PK study in humans  by ****, then such
milestone shall be due on ****  $****  Successful Completion of the first Phase
II study  $****  Successful Completion of the second Phase III study  $**** 
Approval of the first NDA or its equivalent  $**** 

 

At the time when any milestone payment listed in the table above is due, if
OPIANT has not paid all other milestone payments (if any) previously listed in
such table, then at such time OPIANT shall pay all such unpaid previous
milestone payments.

 

Notwithstanding the foregoing, in the event that a Product contains two
Compounds in combination, then OPIANT shall: (i) pay to Aegis a one-time fee in
the amount of **** U.S. dollars (U.S. $****); and (ii) upfront milestones
payments for the higher of the two Compounds with respect to such Product under
Sections 4.1, 4.2.1, 4.2.2 and 4.2.3.

 

4.3       Commercialization Milestones. As partial consideration for the grant
to OPIANT of the rights under Section 3.1, the following milestone payments will
be paid, on a Product-by-Product basis for the first Product for each respective
Compound: ****. For Annual Net Sales milestones, the first time in the first
Calendar Year that the total aggregate Net Sales of the applicable Product in a
Calendar Year by OPIANT, its Affiliates and its sublicensees in the Territory
reach the amounts set forth in the table in this Section 4.3, below. Within
thirty (30) days following the achievement of each of the following milestones,
OPIANT shall give written notice to AEGIS thereof and shall pay to AEGIS the
corresponding one time only milestone payments described below.

 

Milestone  Amount  First commercial sale of the first Product containing each
 of the following Compounds: ****  $****        First time Annual Net Sales for
each Product is greater than or equal to $****  $ **** 

 

4.4       Royalties.

 

4.4.1       Within thirty (30) days following the First Commercial Sale of a
Product in each country in the Territory, OPIANT shall give written notice to
AEGIS thereof.

 

4.4.2       As partial consideration for the grant to OPIANT of the rights under
Section 3.1, during the applicable Royalty Term, OPIANT shall pay to AEGIS
royalties on Annual Net Sales of Products, on a country-by-country and
Product-by-Product basis in accordance with this Section 4.4, in an amount equal
to the applicable rate set forth in the table in this Section 4.4.2, below,
times the Annual Net Sales of Products by OPIANT, its sublicensees (subject to
Section 4.9) and their respective Affiliates, subject to the applicable
reductions as set forth in Sections 4.4.3 through 4.4.5; but in no event will
the royalty rate be reduced pursuant to Sections 4.4.3 through 4.4.5 by more
than fifty percent (50%) (although any such unused reduction sum will be carried
forward and applied against future payments).

 

 10 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

Annual Net Sales (U.S. $)  Royalty Rate        Aggregate Annual Net Sales during
a Calendar Year less than or equal to **** Dollars (U.S. $****)   ****%       
Aggregate Annual Net Sales during a Calendar Year greater than ****  Dollars
(U.S. $****) and less than or equal to **** Dollars (U.S. $****)   ****%       
Aggregate Annual Net Sales during a Calendar Year greater than **** Dollars
(U.S. $****) and less than or equal to **** Dollars (U.S. $****)   ****%       
Aggregate Annual Net Sales during a Calendar Year greater than **** Dollars
(U.S. $****) and less than or equal to **** Dollars (U.S. $****)   

****



%        Aggregate Annual Net Sales during a Calendar Year greater than ****
Dollars (U.S. $****)   ****%

 

4.4.3       The royalty percentage then applicable under this Section 4.4 to Net
Sales of any Product made in any country in the Territory shall be reduced by
fifty percent (50%) if at the time of the sale of such Product in such country,
the use, manufacture, offer for sale, sale and import of such Product in such
county is not covered by a Valid Claim.

 

4.4.4       In the event that a Generic Product enters the market and such
Generic Product causes a price reduction of at least 25% for two consecutive
Calendar Quarters, OPIANT may reduce the royalty payments for sales of such
Product by fifty percent (50%); provided, no payment to AEGIS shall be reduced
by more than fifty percent (50%) of the amount payable before any reductions or
credits (although any unused excess credit may be carried forward and applied
against future payments). After any such reduction, if the Net Sales of the
Product are restored for a period of at least two (2) Consecutive Quarters, to
the volume and price which existed immediately prior to the entry of a Generic
Product, then the royalty rates shall also be restored to the rates in effect
prior to the entry of such Generic Product.

 

4.4.5       If the level of competition, patent protection or the general
commercial environment for such Product affects in any material respect the
commercial viability of a Product at the then applicable royalty rate due under
this Agreement for any country(ies) in the Territory, upon written request from
OPIANT, AEGIS will negotiate in good faith with OPIANT for a reduction of such
royalty rates, as applicable to such Product in such country.

 

4.4.6       Third Party Licenses.

 

(a)       If OPIANT determines, in its reasonable judgment (subject to subpart c
below), that the intellectual property rights of a third party are necessary for
the Exploitation of a Product or practice of any AEGIS Technology in accordance
with this License Agreement, then the royalty and milestone amounts owed to
AEGIS hereunder for Exploiting the AEGIS Technology in the country (or
countries) where such third party intellectual property rights are enforceable
shall be subject to a credit reduction in an amount equal to one hundred percent
(100%) of the amount of any payments that OPIANT (or any of its sublicensees)
pays such third party to use such third party intellectual property rights;
provided, no payment to AEGIS shall be reduced by more than fifty percent (50%)
of the amount payable before any reductions or credits (although any unused
excess credit may be carried forward and applied against future payments).

 

 11 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

(b)       If OPIANT determines, in its reasonable judgment, that the technology,
and/or a license to intellectual property rights, of a third party is useful,
but not necessary, for the development, manufacture, or commercialization of any
Product or for the practice (or sublicensing) of any AEGIS Technology in
accordance with this License Agreement, then the royalty and milestone amounts
owed to AEGIS hereunder for Exploiting the AEGIS Technology in the country (or
countries) where such third party intellectual property rights are enforceable
shall be subject to a credit reduction in an amount equal to fifty percent (50%)
of the amount of any third party technology payments that OPIANT (or any of its
sublicensees) pays such third party to obtain such technology and/or rights;
provided, no payment to AEGIS shall be reduced by more than fifty percent (50%)
of the amount payable before any reductions or credits (although any unused
excess credit may be carried forward and applied against future payments).

 

(c)       If AEGIS disputes OPIANT’s determination under Section 4.4.5(a) that
the technology, and/or a license to intellectual property rights, of such third
party is necessary for the practice of any AEGIS Technology in accordance with
this License Agreement, AEGIS may submit such dispute to an independent third
party arbiter, mutually agreed to by the Parties, such agreement not to be
unreasonably withheld, delayed, or conditioned, and such arbiter to have at
least ten (10) years' experience in the biopharmaceutical industry overseeing
drug development or patent law, who shall determine within thirty (30) days
whether, in the absence of rights granted by such third party, the practice of
any AEGIS Technology in accordance with this License Agreement would likely or
actually infringe or misappropriate such third party’s intellectual property.
Such arbiter’s determination shall be final and binding on the Parties, and any
dispute with respect to such arbiter’s determination shall not be submitted for
resolution pursuant to Section 10.2. Additionally, any determination of likely
or actual infringement shall be deemed a determination that such license to
intellectual property rights of a third party is “necessary” for purposes of
Section 4.4.5(a).

 

4.5       Royalty Reports.

 

4.5.1       After the First Commercial Sale of the first Product, OPIANT shall
keep complete and accurate records in sufficient detail to properly reflect all
gross sales and Net Sales, and to enable the royalties payable to AEGIS under
Section 4.4 to be determined.

 

4.5.2       Within forty-five (45) days after the end of each Calendar Quarter
during the term of this License Agreement following the First Commercial Sale of
the first Product by OPIANT, its sublicensees (subject to Section 4.9) or their
respective Affiliates, OPIANT shall furnish to AEGIS a written report showing in
reasonable detail, on a country-by-country and Product-by-Product basis), (a)
the Net Sales of Products sold by OPIANT, its Affiliates and sublicensees during
such Calendar Quarter; (b) the calculation of the royalties which shall have
accrued based upon such Net Sales; (c) the withholding taxes, if any, required
by law to be deducted with respect to such Net Sales; and (d) the exchange
rates, if any, used in determining the amount of U.S. dollars.

 

4.5.3       All royalties shown to have accrued by each royalty report provided
under this Section 4.5 shall be payable on the date such royalty report is due.
Payment of royalties in whole or in part may be made in advance of such due
date. All royalty reports are the Confidential Information of OPIANT.

 

 12 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

4.6       Audits.

 

4.6.1       Upon the written request of AEGIS and not more than once in each
Calendar Year, OPIANT shall permit an independent certified public accounting
firm of nationally recognized standing, selected by AEGIS and reasonably
acceptable to OPIANT, at AEGIS’ expense, to have access during normal business
hours to such of the records of OPIANT as may be reasonably necessary to verify
the accuracy of the royalty reports under Section 4.5 for any year ending not
more than thirty-six (36) months prior to the date of such request. The
accounting firm shall be required to sign a confidentiality agreement for the
benefit of, and in a form reasonably acceptable to, OPIANT, and shall disclose
to AEGIS and OPIANT only whether the reports are correct or not and the specific
details concerning any discrepancies. No other information shall be shared.

 

4.6.2       If such accounting firm concludes that additional royalties were
owed during the audited period, OPIANT shall pay such additional royalties
within thirty (30) days after the date AEGIS delivers to OPIANT such accounting
firm’s written report so concluding. If such accounting firm concludes that
OPIANT has overpaid royalties during the audited period, OPIANT shall have the
right to credit the amount of the overpayment against each subsequent quarterly
payment due to AEGIS until the overpayment has been fully applied to pay such
additional royalties. If the overpayment is not fully applied prior to the final
quarterly payment of royalties due hereunder, AEGIS shall promptly refund to
OPIANT an amount equal to any remaining overpayment. The fees charged by such
accounting firm shall be paid by AEGIS provided, however, if the audit discloses
that the royalties payable by OPIANT for such period are more than one hundred
ten percent (110%) of the royalties actually paid for such period, then OPIANT
shall pay the reasonable fees and expenses charged by such accounting firm.

 

4.6.3       OPIANT shall include in each permitted sublicense granted by it
pursuant to the License Agreement a provision requiring the sublicensee to make
reports to OPIANT, and to keep and maintain records of sales made pursuant to
such sublicense, and to permit audits by OPIANT of such records. OPIANT shall
grant access to such reports by AEGIS’ independent accountant as set forth in
Section 4.6.1.

 

4.6.4       AEGIS shall treat all financial information subject to review under
this Section 4.6 as Confidential Information of OPIANT consistent with Section
7, and shall cause its accounting firm to retain all such financial information
in confidence.

 

4.7       Payment Method. All payments owed under this License Agreement shall
be paid in United States Dollars in immediately available funds and shall be
made by wire transfer from a United States bank located in the United States to
such bank account as designated from time to time by AEGIS to OPIANT. For the
purposes of computing Net Sales of Products commercialized by OPIANT that are
sold in a currency other than U.S. dollars, such currency shall be converted
into U.S. dollars as calculated at the actual average rates of exchange for the
pertinent month as reported in the Wall Street Journal, or at such other
exchange ratio as the Parties may mutually approve in writing.

 

 13 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

4.8       Taxes and Duties. If OPIANT is required to withhold any tax to the tax
or revenue authorities in any country regarding any payment to AEGIS due to the
applicable laws of such country, such amount shall be deducted from the payment
to be made by OPIANT, and OPIANT shall promptly notify AEGIS of such
withholding. Within a reasonable amount of time after making such deduction,
OPIANT shall furnish AEGIS with copies of any documentation evidencing such
withholding and the related payment by OPIANT to the applicable tax authority.
Each Party agrees to cooperate with the other in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect, and in obtaining papers from or filing papers with the applicable tax
authority. However, any such deduction or withholding shall be an expense of and
borne solely by AEGIS.

 

4.9       Sublicense Revenue. In the event OPIANT, or its Affiliates, grants any
sublicenses to third parties pursuant to Section 3.2 of this License Agreement,
in lieu of any license maintenance fees, milestones or royalties which may be
due to AEGIS under this License Agreement, OPIANT shall pay to AEGIS the
Sublicense Rate (defined below) of the Sublicense Revenue (defined below)
received by OPIANT or its Affiliate (the “Sublicense Fee”). Upon OPIANT’s
request from time to time, AEGIS shall use commercially reasonable efforts to
assist OPIANT in establishing any such sublicense agreement, including, without
limitation, cooperating in the due diligence review by prospective sublicensees,
provided OPIANT shall reimburse AEGIS for any third party expenses, including
but not limited to legal fees for support of intellectual property due
diligence, incurred by AEGIS in support of such activities. For clarity, the
value of any and all equity received by AEGIS from OPIANT shall be specifically
excluded from the Sublicense Fee. However, in no event shall AEGIS’s share of
royalties received from sublicensees and included in the Sublicense Fee be less
than ****% of Net Sales of Products by the relevant sublicensee, for sublicenses
granted by OPIANT (or its Affiliate).

 

“Sublicense Rate” shall be negotiated in good faith by the Parties upon the
request of OPIANT.

 

“Sublicense Revenue” means all upfront, milestone and royalty payments and other
consideration received by OPIANT and its Affiliates from third party
sublicensees to the extent attributable to sublicenses under the AEGIS
Technology, excluding: (i) reimbursement or funding for R&D activities performed
by or on behalf of OPIANT, (ii) amounts for purchase of stock or other equity or
debt interests in OPIANT, (iii) reimbursement of patent costs and other
out-of-pocket costs actually incurred by OPIANT, (iv) payments received for the
supply of goods (including Products) or services, including sales and marketing
support, co-promotion activities and sales force reimbursement, and (v) payments
for the sale of substantially all of the business or assets of OPIANT, whether
by merger, sale of stock, sale of assets or otherwise. To the extent that a
payment made by a sublicensee pursuant to items (i), (ii) or (iv) of the
preceding sentence is in excess of the then-current fair market value, as
determined in compliance with GAAP, of each of the corresponding items, then
such excess shall be considered Sublicense Revenue.

 

5.           OWNERSHIP AND RIGHTS FOR DATA AND TECHNOLOGY

 

5.1       AEGIS Technology. Subject to the rights and licenses specified in this
License Agreement, AEGIS shall solely own all right, title, and interest in the
AEGIS Data, AEGIS Inventions, AEGIS Know-How Rights, and AEGIS Patent Rights.

 

5.2       OPIANT Technology. Subject to the rights and licenses specified in
this License Agreement, OPIANT shall solely own all right, title, and interest
in the OPIANT Data, OPIANT Inventions, OPIANT Know-How Rights, and OPIANT Patent
Rights.

 

 14 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

5.3       Inventorship. Inventorship of Inventions shall be determined in
accordance with U.S. patent laws (Title 35, United States Code), and, except as
expressly provided otherwise in Section 5.4, 5.5 or 5.6, the inventor of an
invention (whether AEGIS, OPIANT, or AEGIS and OPIANT jointly) shall be the
owner of such Inventions and any patent rights and other intellectual property
rights in and to such Inventions. AEGIS personnel have executed, or will cause
to be executed, agreements requiring such personnel to assign to AEGIS all
Inventions made by such personnel, and OPIANT personnel have executed, or will
cause to be executed, agreements requiring such personnel to assign to OPIANT
all Inventions made by such personnel.

 

5.4       Inventions Related to the Compound.

 

5.4.1       Ownership. As between AEGIS and OPIANT, OPIANT is the owner of all
right, title and interest in and to the Compound, which shall be included in
OPIANT Technology and:

 

(a)       AEGIS shall not (and shall not attempt or purport to) file or
prosecute in any country any patent application which claims or uses or purports
to claim or use the Compound or the Product (other than a Joint Invention), or
any information or other materials directly or indirectly derived therefrom,
without the prior express written consent of OPIANT.

 

(b)       If there is an Invention covering the a Compound (without use of an
Excipient) made or conceived by employees, consultants, agents and others
conducting work on behalf of AEGIS or its Affiliate, whether alone or jointly
with one or more employees, consultants, agents and others conducting work on
behalf of OPIANT, AEGIS agrees to promptly disclose such invention to OPIANT and
supply OPIANT with a copy of the disclosure for OPIANT’S evaluation purposes. If
such invention relates to a Compound (without use of an Excipient), OPIANT shall
have the sole right to determine what, if any, patent applications should be
filed on such Invention. AEGIS hereby assigns to OPIANT all right, title and
interest in any such Inventions and shall execute, and require its and its
Affiliates personnel and contractors to execute, any documents reasonably
required to confirm OPIANT’s ownership of such Inventions, and any documents
required to apply for, maintain and enforce any patent rights in such
Inventions.

 

5.4.2       No Implied License. This License Agreement shall not grant any
license or other rights to AEGIS in any patent rights or other intellectual
property rights of OPIANT, and no rights are provided to AEGIS under any
patents, patent applications, trade secrets or other proprietary rights of
OPIANT. In particular, no rights are provided to use the Compound and any
patents or intellectual property of any kind to AEGIS for profit-making,
commercial or research purposes, including but not limited to sale of the
Compound, use in manufacturing, provision of a service to a third party in
exchange for consideration, or use in research or consulting by a commercial or
not for-profit entity or by AEGIS itself.

 

5.5       Inventions Related to the Excipient.

 

5.5.1       Ownership. As between AEGIS and OPIANT, AEGIS is the owner of all
right, title and interest in and to the Excipient, which shall be included in
AEGIS Technology and;

 

(a)       OPIANT shall not (and shall not attempt or purport to) file or
prosecute in any country any patent application which claims or uses or purports
to claim or use the Excipient, without the prior express written consent of
AEGIS.

 

 15 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

(b)       If there is an Invention covering the Excipient made or conceived by
employees, consultants, agents and others conducting work on behalf of OPIANT,
whether alone or jointly with one or more employees, consultants, agents and
others conducting work on behalf of AEGIS, OPIANT agrees to promptly disclose
such invention to AEGIS and supply AEGIS with a copy of the disclosure for
AEGIS’ evaluation purposes. AEGIS shall have the sole right to determine what,
if any, patent applications should be filed on such Invention. OPIANT hereby
assigns to AEGIS all right, title and interest in any such Inventions and shall
execute, and require its and its Affiliates personnel and contractors to
execute, any documents reasonably required to confirm AEGIS’ ownership of such
Inventions, and any documents required to apply for, maintain and enforce any
patent rights in such Inventions. For the avoidance of doubt, such Inventions
shall be AEGIS Technology and be subject to the terms of the License.

 

5.5.2       No Implied License. Except for the License, this License Agreement
shall not be construed to grant any license or other rights to OPIANT in the
AEGIS Technology (other than Joint Inventions and Joint Patent Rights).

 

5.6       Joint Inventions. “Joint Invention” shall mean (a) any Invention that
embodies a Product, including without limitation any invention relating to the
use of Excipient for administering or stabilizing such Compound, or (b) any
Invention that is (i) made or conceived jointly by one or more employees,
consultants, agents and others conducting work on behalf of Aegis and one or
more employees, consultants, agents and others conducting work on behalf of
Opiant in connection with the performance of, and during the term of, this
License Agreement and/or the Supply Agreement and/or any of the Prior Agreements
and (ii) is not an Invention subject to the provisions of Section 5.4.1 or
Section 5.5.1 shall be a “Joint Invention”. As between Aegis and Opiant, Aegis
shall be the owner of the Joint Inventions. The Parties shall meet and confer
regarding any Joint Invention, and for clarity, all Joint Inventions shall be
included in the license grant set forth in Article 3.

 

5.7       Rights. For clarity, nothing herein shall affect the right of Opiant
to invent and seek intellectual property protection for inventions that do not
comprise the AEGIS Technology. For further clarity, nothing herein shall affect
the right of Aegis to invent and seek intellectual property protection for
inventions that do not comprise the OPIANT Technology.

 

6.           PATENT RIGHTS

 

6.1       Prosecution and Maintenance of AEGIS Patent Rights.

 

6.1.1       Subject to Section 6.1.4, AEGIS shall have the sole right (but not
the obligation), at its expense, to prepare, file, prosecute and maintain the
AEGIS Patent Rights. AEGIS shall give OPIANT a reasonable opportunity, before
filing, to review and comment on any patent application within the AEGIS Patent
Rights that covers the Product and take into good faith consideration OPIANT’S
comments. After filing, AEGIS shall provide OPIANT with a copy of such patent
application as filed, together with notice of its filing date and serial number.
OPIANT shall, at AEGIS’ reasonable expense, cooperate with AEGIS, execute all
lawful papers and instruments and make all rightful oaths and declarations as
may be necessary in the preparation, prosecution and maintenance of the AEGIS
Patent Rights.

 

6.1.2       To the extent reasonably expected to adversely affect the AEGIS
Patent Rights or the Product, AEGIS shall promptly provide OPIANT with copies of
correspondence or materials received from the PCT, the U.S. Patent & Trademark
Office, or equivalent intellectual property regulatory authority in any other
country.

 

 16 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

  

6.1.3       If OPIANT reasonably believes that AEGIS may fail to make any
required payments or take any action required for the preparation, filing,
prosecution, defense or maintenance of the AEGIS Patent Rights specific to the
Product(s) within a reasonable time, OPIANT shall provide AEGIS with written
notice of such deficiency. If AEGIS fails to take any action required for the
preparation, filing, prosecution, defense or maintenance of the AEGIS Patent
Rights specific to the Product(s) within the shorter of (i) forty-five (45) days
of notice from OPIANT or (ii) thirty (30) days before the deadline for taking
such action, OPIANT shall have the right to thereafter make any such required
payments or take any such required action, and deduct and offset such payments
and any related costs and expenses from any milestone payments, royalties or
other payments which may be required under this License Agreement or otherwise
by Opiant, its Affiliates or sublicensees to Aegis. Upon OPIANT taking such
action, Aegis shall have thirty (30) days to (a) provide OPIANT with written
notice of its intent to have prepared, filed, prosecuted, defended or maintained
the Aegis Patent Rights specific to the Product(s), and election to continue
preparation, filing, prosecution, or maintenance of such Aegis Patent Rights
specific to the Product (s), and (b) reimburse OPIANT for all of its cost and
expenses incurred in connection with the filing, preparation, prosecution,
defense or maintenance of the foregoing Aegis Patent Rights specific to the
Product(s); provided, however, that in the event that Aegis fails to meet
subsection (a) and (b), Aegis shall assign all right, title and interest in and
to such Aegis Patent Rights specific to the Product(s) to OPIANT for no
additional consideration.

 

6.1.4       OPIANT shall reimburse AEGIS for the reasonable actual costs
incurred by AEGIS under the AEGIS Patent Rights that are specific only to the
Compound(s) and/or Product(s), including but not limited to all divisionals,
continuations, continuations-in-part, reissues, renewals, extensions or
additions to any such patents and patent applications; provided, however, that
(a) for all AEGIS Patent Rights that are specific only to the Compound(s)
(“Compound Specific Aegis Patent Rights”), OPIANT, with patent counsel of its
choice shall direct and manage such preparation, prosecution and maintenance of
such AEGIS Patent Rights, and (b) for all AEGIS Patent Rights that are specific
to the Compound and Product(s) or Product, AEGIS shall be responsible, with
patent counsel of its choice, for the preparation, prosecution and maintenance
of such AEGIS Patent Rights subject to the directions provided by OPIANT. For
all Compound Specific Aegis Patent Rights, OPIANT shall give AEGIS a reasonable
opportunity, before filing, to review and comment on any patent application
within the AEGIS Patent Rights and take into good faith consideration AEGIS’
comments. For clarity, the AEGIS Patent Rights do not include Joint Patent
Rights and the obligations relating to Joint Patent Rights is set forth in
Section 6.3.

 

6.2       Prosecution and Maintenance of OPIANT Patent Rights. OPIANT shall have
the sole right (but not the obligation), at its expense, to prepare, file,
prosecute and maintain the OPIANT Patent Rights. At OPIANT’s expense, AEGIS
shall cooperate with OPIANT, execute all lawful papers and instruments and make
all rightful oaths and declarations as may be necessary in the preparation,
prosecution and maintenance of the OPIANT Patent Rights.

 

 17 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

 

6.3           Prosecution and Maintenance of Joint Patent Rights. AEGIS and
OPIANT shall cooperate in the review of potential Joint Inventions and in the
preparation, filing, prosecution and maintenance the Joint Patent Rights. AEGIS
and OPIANT shall meet periodically to discuss the status of the Aegis Patent
Rights, the Joint Patent Rights, and potential new inventions that may claim any
AEGIS Patent Right or Joint Patent Right. AEGIS shall have the primary right,
but not the obligation, at its expense, to prepare, file, prosecute and maintain
the Joint Patent Rights. OPIANT shall have the right to cooperate equally in,
contribute to, and approve the preparation, filing, and prosecution of Joint
Patent Rights, which cooperation, contribution, and approval shall not
unreasonably be delayed, withheld or conditioned. Should AEGIS choose not to
file, prosecute, or maintain a Joint Patent specific to the Product(s), AEGIS
shall provide OPIANT forty-five (45) days advance written notice prior to any
event that would abandon or action required to file, prosecute, or maintain such
Joint Patent specific to the Product(s), and OPIANT shall have the right, at its
cost and expense to prepare, file, prosecute or maintain such Joint Patent
specific to the Product(s). Upon such event and OPIANT taking such action, AEGIS
shall assign all right, title and interest in and to such Joint Patent specific
to the Product(s) to OPIANT and such Joint Patent specific to the Product(s)
shall become an OPIANT Patent. At AEGIS’s expense, OPIANT shall cooperate with
AEGIS, execute all lawful papers and instruments, and make all rightful oaths
and declarations as may be necessary in the preparation, prosecution, and
maintenance of the Joint Patent Rights.

 

6.4           Orange Book Listings. OPIANT shall have the sole right (but not
the obligation) to list any appropriate patents within the AEGIS Patent Rights,
Joint Patent Rights, and OPIANT Patent Rights in the FDA Orange Book with
respect to any Product.

 

6.5           Enforcement.

 

6.5.1           Notification. Each Party shall notify the other Party of any
infringement known to such Party of any AEGIS Patent Rights, OPIANT Patent
Rights, or Joint Patent Rights for any Product for use in the Field and shall
provide the other Party with the available evidence, if any, of such
infringement.

 

6.5.2           Paragraph IV Claims. Except to the extent otherwise agreed by
the Parties in writing, the costs for any patent infringement litigation suit
based on a Paragraph IV certification or any equivalent action outside the
United States (i.e., an ANDA patent infringement litigation involving a patent
listed pursuant to 21 U.S.C. Section 355(a)(2)(A)(iv)) involving the AEGIS
Patent Rights, Joint Patent Rights or OPIANT Patent Right (to the extent
covering a Product), in which a third party sends a notice letter or where
OPIANT is a named defendant, or by OPIANT where OPIANT is a named plaintiff, in
each case irrespective of whether AEGIS is also named as a defendant or
plaintiff (a “Paragraph IV Claim”), shall be borne equally by the Parties;
provided however that said costs involve the AEGIS Patent Rights or Joint Patent
Rights. OPIANT shall have sole right to institute, prosecute, defend and control
such litigation. AEGIS shall cooperate fully in such litigation, and in the case
where OPIANT desires to bring such litigation, at OPIANT’s request, AEGIS agrees
to join any such litigation to enforce the AEGIS Patent Rights or Joint Patent
Rights against the third party or parties that made such Paragraph IV
certification. AEGIS shall have the right to approve any settlement that would
adversely affect the AEGIS Patent Rights or AEGIS’s rights under this License
Agreement or result in any liability or admission on behalf of AEGIS, such
approval not to be unreasonably withheld, conditioned or delayed. Any recovery
realized as a result of such litigation shall be first applied to the prorata
reimbursement of any reasonable litigation expenses of OPIANT and AEGIS under
this Section 6.5.2. Any remaining recovery realized from litigation brought
pursuant to this Section 6.5.2 shall be treated as profits on sales of Products
for purposes of determining Net Sales under this License Agreement, with AEGIS
receiving the applicable royalty for purposes of Section 4.4 on such deemed Net
Sales, and OPIANT receiving the remainder. For purposes of illustration, if the
recovery under this Section 6.5.2 is $100 Million (U.S. $100,000,000), after
reimbursement of any reasonable litigation expenses, and OPIANT’s gross margin
for the Product as determined for the most-recent Calendar Quarter completed
prior to the initial certification or infringing action was eighty percent
(80%), then the Net Sales would be deemed to be One Hundred Twenty-Five Million
U.S. dollars ($125,000,000) and such amount would be included in the next
royalty report pursuant to Section 4.5. All other patent infringement litigation
involving the AEGIS Patent Rights shall be subject to the provisions of Sections
6.5.3.

 



 18 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

6.5.3           AEGIS Patent Rights. Except as set forth in Section 6.5.2,
AEGIS, at its sole expense, shall have the right to determine the appropriate
course of action to enforce the AEGIS Patent Rights or otherwise abate the
infringement thereof, to take (or refrain from taking) appropriate action to
enforce the AEGIS Patent Rights, to control any litigation or other enforcement
action and to enter into, or permit, the settlement of any such litigation or
other enforcement action with respect to the AEGIS Patent Rights, and shall
consider, in good faith, the interests of OPIANT in so doing. If AEGIS does not,
within ninety (90) days after receipt of any notice from OPIANT under Section
6.4.1, either abate the infringement of the AEGIS Patent Rights for any Product
in the Field or file suit to enforce the AEGIS Patent Rights against at least
one infringing party, or, to the extent UAB has the first right to do so
pursuant to the UAB Licensing Agreement, cause UAB to do so, OPIANT shall have
the right, upon prior written notice to AEGIS, to take whatever action it deems
appropriate to enforce the AEGIS Patent Rights for any Product in the Field and
if OPIANT provides to AEGIS an opinion issued by a nationally recognized patent
attorney opining that AEGIS is an indispensable party plaintiff to such suit
then AEGIS shall agree to join such litigation as a party upon OPIANT’S written
request.

 

6.5.4           Joint Patent Rights.

 

(a)          OPIANT, at its sole expense, shall have the right to determine the
appropriate course of action to enforce any Joint Patent Rights that claim
Compound(s), Product(s), and/or Excipient(s) used in Product(s) or otherwise
abate the infringement thereof, to take (or refrain from taking) appropriate
action to enforce such Joint Patent Rights, to control any litigation or other
enforcement action and to enter into, or permit, the settlement of any such
litigation or other enforcement action with respect to such Joint Patent Rights,
and shall consider, in good faith, the interests of AEGIS in so doing. If OPIANT
does not, within ninety (90) days after receipt of any notice from AEGIS under
Section 6.5.1, either abate the infringement of such Joint Patent Rights or file
suit to enforce such Joint Patent Rights against at least one infringing party,
AEGIS shall have the right, upon prior written notice to OPIANT, to take
whatever action it deems appropriate to enforce such Joint Patent Rights;
provided, however, that, within thirty (30) days after receipt of notice of
AEGIS’ intent to file such suit, OPIANT shall have the right to join such suit
as a co-plaintiff or co-defendant with AEGIS and to fund up to one-half (1/2)
the costs of such suit.

 

(b)          AEGIS, at its sole expense, shall have the right to determine the
appropriate course of action to enforce the Joint Patent Rights that claims
Excipient(s), and do not claim Compound(s), Product(s), and/or Excipient(s) used
in Product(s), or otherwise abate the infringement thereof, to take (or refrain
from taking) appropriate action to enforce such Joint Patent Rights, to control
any litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation or other enforcement action with respect to
such Joint Patent Rights, and shall consider, in good faith, the interests of
OPIANT in so doing. If AEGIS does not, within ninety (90) days after receipt of
any notice from OPIANT under Section 6.5.1, abate the infringement of such Joint
Patent Rights or file suit to enforce such Joint Patent Rights against at least
one infringing party, OPIANT shall have the right, upon prior written notice to
AEGIS, to take whatever action it deems appropriate to enforce such Joint Patent
Rights; provided, however, that, within thirty (30) days after receipt of notice
of OPIANT’s intent to file such suit, AEGIS shall have the right to join such
suit as a co-plaintiff or co-defendant with OPIANT and to fund up to one-half
(1/2) the costs of such suit.

 



 19 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

6.5.5           Cooperation; Recovery. OPIANT and AEGIS shall reasonably
cooperate with each other in the planning and execution of any action under
Sections 6.5.3 or 6.5.4. The Party controlling any such enforcement action shall
not settle the action or otherwise consent to an adverse judgment in such action
that diminishes the rights or interests of the non-controlling Party without the
prior written consent of the other Party. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any recovery realized as a result
of such litigation shall be first applied to the prorata reimbursement of any
reasonable litigation expenses of OPIANT and AEGIS. Any remaining recovery
realized from such litigation shall be treated as profits on sales of Products
for purposes of determining Net Sales under this License Agreement, with AEGIS
receiving the applicable royalty for purposes of Section 4.4 on such deemed Net
Sales, and OPIANT receiving the remainder. For purposes of illustration, if the
recovery under Sections 6.5.3 or 6.5.4 is One Hundred Million U.S. dollars (U.S.
$100,000,000), after reimbursement of any reasonable litigation expenses, and
OPIANT’s gross margin for the Product as determined for the most-recent Calendar
Quarter completed prior to the initial infringing action was eighty percent
(80%), then the Net Sales would be deemed to be One Hundred Twenty-Five Million
U.S. dollars ($125,000,000) and such amount would be included in the next
royalty report pursuant to Section 4.5.

 

6.5.6           OPIANT Patent Rights. OPIANT, at its sole expense, shall have
the right to determine the appropriate course of action to enforce the OPIANT
Patent Rights or otherwise abate the infringement thereof, to take (or refrain
from taking) appropriate action to enforce the OPIANT Patent Rights, to control
any litigation or other enforcement action and to enter into, or permit, the
settlement of any such litigation or other enforcement action with respect to
the OPIANT Patent Rights.

 

6.6           FDA Matters. AEGIS covenants that it will not in the performance
of its obligations under this License Agreement use the services of any person
debarred or suspended under 21 U.S.C. §335(a) or (b). AEGIS will not hire, as an
officer or an employee any person who has been convicted of a felony under the
laws of the United States for conduct relating to the regulation of any drug
product under the United States Food, Drug and Cosmetic Act.

 

6.7           Joint Research Agreement. The Parties hereby agree that this
Agreement shall constitute a joint research agreement as such term is used and
defined in 35 U.S.C. §102(c).

 

7.          CONFIDENTIALITY

 

7.1           Confidentiality. During the term of this License Agreement and for
a period of ten (10) years following the expiration or earlier termination
hereof, each Party shall maintain in confidence the Confidential Information of
the other Party, shall not use or grant the use of the Confidential Information
of the other Party except as expressly permitted hereby, and shall not disclose
the Confidential Information of the other Party. Notwithstanding the previous
sentence, the receiving Party may disclose the Confidential Information of the
disclosing Party solely on a “need to know basis”, to Affiliates, and their and
each of the Parties’ respective directors, employees, contractors and agents,
each of whom prior to disclosure must be bound by obligations of nondisclosure
and non-use no less restrictive than the obligations set forth in this Section
7; provided, however, that, in each of the above situations, the receiving Party
shall remain responsible for any failure by any person or entity that receives
Confidential Information pursuant to this Section 7.1 to treat such Confidential
Information as required under this Section 7. To the extent that disclosure to
any person is authorized by this License Agreement, prior to disclosure, a Party
shall obtain written agreement of such person to hold in confidence and not
disclose, use or grant the use of the Confidential Information of the other
Party except as expressly permitted under this License Agreement. Each Party
shall notify the other Party promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.

 



 20 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

7.2           Terms of License Agreement. Except as otherwise set forth in this
Agreement, neither party shall disclose any terms or conditions of this License
Agreement to any third party without the prior consent of the other Party;
provided, however, that a Party may disclose the terms or conditions of this
License Agreement, (a) on a need-to-know basis to its legal and financial
advisors to the extent such disclosure is reasonably necessary, and (b) to a
third party in connection with (i) an equity investment in, or lending
arrangement with, such third party, (ii) a sublicense, collaboration,
co-promotion, strategic partnership, merger, consolidation or similar
transaction by such Party, or (iii) the sale of all or substantially all of the
assets of such Party. In addition, OPIANT acknowledges that AEGIS is required
and shall have the right to provide a copy of this License Agreement (and any
subsequent amendment hereto), to UAB under the confidentiality provisions of the
UAB Licensing Agreement. AEGIS shall use reasonable efforts to enforce the
confidentiality provisions of the UAB Licensing Agreement to the fullest extent
permitted thereby so as to preserve the confidentiality of this License
Agreement and its terms, and shall not consent to any disclosure of this License
Agreement or its terms to any third party by UAB. Notwithstanding the foregoing,
either Party may disclose the fact that the Parties have entered into this
exclusive license agreement, and a general description of the AEGIS Patent
Rights, the Product, and the Field covered by this License Agreement.

 

7.3           Permitted Disclosures. The confidentiality obligations under this
Section 7 shall not apply to any portion of Confidential Information to the
extent that a Party is required to disclose such portion by applicable Law,
regulation or order of a governmental agency or a court of competent
jurisdiction; provided, however, that, to the extent practicable (based on
regulation or applicable Law), such Party shall provide written notice thereof
to the other Party, consult with the other Party with respect to such disclosure
and provide the other Party sufficient opportunity to object to any such
disclosure or to request confidential treatment thereof.

 

7.4           Publicity. If either Party wishes to make a public disclosure
concerning this License Agreement, such Party shall provide the other Party in
advance with a copy of such proposed disclosure and the other Party shall have
two (2) Business Days within which to approve or disapprove the content of the
proposed disclosure. Neither Party shall unreasonably withhold approval of such
disclosure. Failure to respond within such two (2) Business Day period shall
constitute approval. Either Party may disclose the existence of this License
Agreement and the terms and conditions hereof, without the prior written consent
of the other Party, as may be required by applicable Law (including, without
limitation, disclosure requirements of any Regulatory Authority (including
without limitation the FDA and the U.S. Securities and Exchange Commission, or
the NYSE, NASDAQ or any other stock exchange), in which case the Party seeking
to disclose the information shall provide written notice thereof to the other
Party, consult with the other Party with respect to such disclosure and provide
the other Party sufficient opportunity to object to any such disclosure or to
request confidential treatment thereof. Once a Party has approved the substance
of any disclosure concerning this License Agreement, whether in a press release,
a filing with a Regulatory Authority or otherwise, such Party may thereafter
republish such disclosure in any other medium without again obtaining the prior
approval of the other Party.

 



 21 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

8.          INDEMNIFICATION AND INSURANCE

 

8.1           Indemnification by OPIANT. Except to the extent that AEGIS is
obligated to indemnify OPIANT under Section 8.2, OPIANT shall indemnify and hold
harmless AEGIS, its Affiliates and its and their directors, officers, employees,
agents, successors and assigns from and against all losses, liabilities, damages
and expenses, including reasonable attorneys’ fees and costs, arising from any
claims, demands, actions or other proceedings by any third party arising from
(a) the breach of any representation, warranty or covenant by OPIANT under this
License Agreement; or (b) the Exploitation of the AEGIS Technology or Products
by OPIANT, its sublicensees or their respective Affiliates; provided, however,
that such indemnification right shall not apply to any losses, liabilities,
damages or expenses to the extent directly attributable to the negligence,
reckless misconduct, or intentional misconduct of a Party seeking
indemnification under this Section 8.1.

 

8.2           Indemnification by AEGIS. AEGIS shall indemnify and hold harmless
OPIANT, its Affiliates and sublicensees, and its and their directors, officers,
employees, agents, successors and assigns, from and against all losses,
liabilities, damages and expenses, including reasonable attorneys’ fees and
costs, arising from any claims, demands, actions or other proceedings by any
third party arising from (a) the breach of any representation, warranty or
covenant by AEGIS under this License Agreement; (b) the Exploitation of the
AEGIS Technology or Excipient(s) by AEGIS, its licensees (excluding OPIANT) or
their respective Affiliates and sublicensees; (c) any claim of any third party
that AEGIS willfully disclosed or made available to OPIANT any AEGIS Technology
in violation of an obligation of AEGIS to such third party; or (d) any claim of
any third party that the AEGIS TECHNOLOGY infringes or misappropriates any third
party intellectual property right; provided, however, that such indemnification
right shall not apply to any losses, liabilities, damages or expenses to the
extent directly attributable to the negligence, reckless misconduct, or
intentional misconduct of a Party seeking indemnification under this Section
8.2.

 

8.3           Procedure. A Party that intends to claim indemnification under
this Section 8 (the “Indemnitee”) shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim indemnification; provided, however, that
the failure to provide written notice of such claim within a reasonable period
of time will not relieve the Indemnitor of any of its obligation hereunder,
except to the extent that the Indemnitor is prejudiced by such failure to
provide prompt notice. The Indemnitor shall have the right to participate in,
and to the extent the Indemnitor so desires to assume the defense thereof with
counsel selected by the Indemnitor; provided, however, that the Indemnitee,
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of the Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between the Indemnitee and any other party represented by
such counsel in such proceedings. The Indemnitor may not settle or otherwise
consent to an adverse judgment in any such claim, demand, action or other
proceeding, that diminishes the rights or interests of the Indemnitee without
the prior express written consent of the Indemnitee, which consent shall not be
unreasonably withheld, delayed, or conditioned, unless (a) there is no finding
or admission of any violation of Law or any violation of the rights of any
person and no effect on any other claims that may be made against the Indemnitee
and (b) the sole relief provided is monetary damages that are paid in full by
the Indemnitor.

 



 22 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

8.4           Insurance. Each Party shall maintain insurance with respect to its
activities under this License Agreement as is normal and customary in the
pharmaceutical industry generally for parties similarly situated. Each Party
shall, upon request of the other Party, provide the requesting Party with a copy
of the foregoing policies of insurance, along with any amendments and revisions
thereto. OPIANT shall be named as an additional insured on any such policies
maintained hereunder by AEGIS, and AEGIS shall be named as an additional insured
on any such policies maintained hereunder by OPIANT. If there are any additional
costs for adding a Party as an additional insured, that Party shall pay such
additional costs.

 

9.          TERM; TERMINATION

 

9.1           Term. This License Agreement shall commence on the Effective Date
and, unless earlier terminated pursuant to Section 9.2 or 9.3, shall continue in
effect until the expiration of OPIANT’s obligation to pay royalties hereunder.

 

9.2           Termination for Breach or Bankruptcy.

 

9.2.1           If OPIANT has breached any of its obligations to pay any of the
undisputed (in good faith) payments to which AEGIS is entitled under Section 5,
and such breach shall continue for thirty (30) days after written notice of such
breach was provided to OPIANT by AEGIS, AEGIS shall have the right at its option
to terminate this License Agreement effective at the end of such thirty (30) day
period.

 

9.2.2           If a Party has materially breached any of its obligations under
this License Agreement (except as specified in Section 9.2.1), and such material
breach shall continue for sixty (60) days after written notice of such breach
was provided to the breaching Party by the nonbreaching Party, the nonbreaching
Party shall have the right at its option to terminate this License Agreement
effective at the end of such sixty (60) day period.

 

9.2.3           Either Party may terminate this License Agreement, to the extent
permissible under applicable Law, upon the occurrence of one or more of the
following:

 

(a)          immediately upon written notice to the other Party in the event
such other Party becomes insolvent or initiates a voluntary proceeding under the
U.S. Bankruptcy Code (beginning at 11 U.S.C. 101, as amended) (the “Bankruptcy
Code”); or

 

(b)          immediately upon written notice to the other Party in the event
such other Party becomes the subject of an involuntary proceeding under the U.S.
Bankruptcy Code and such proceeding is not dismissed or stayed within ninety
(90) days of its commencement.

 

9.3           Termination by OPIANT. OPIANT may terminate this License Agreement
in whole or in part, on a Product-by-Product, country-by-country basis at any
time upon thirty (30) days prior written notice to AEGIS for any reason or no
reason.

 

9.4           Effect of Expiration or Termination.

 

9.4.1           Expiration or termination of this License Agreement shall be
without prejudice to any rights which shall have accrued to the benefit of a
Party prior to the effective date of such expiration or termination. Without
limiting the foregoing, Sections 1, 5, 7, 8, 10 and Sections 4.6, 6.1, 6.2, 6.4,
and 9.4 shall survive any expiration or termination of this License Agreement.

 



 23 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

9.4.2           Upon expiration of this License Agreement under Section 9.1,
OPIANT shall have a non-exclusive, paid-up license for the same rights
previously covered by this License Agreement.

 

9.4.3           If OPIANT elects to terminate this License Agreement under
Section 9.2.2, OPIANT may nevertheless continue to have the same license rights
previously covered by this License Agreement, so long as OPIANT continues to pay
royalties, milestones, and other sums that are payable to AEGIS under this
License Agreement; provided that OPIANT shall have the right to credit against
any such royalties, milestones, and other sums payable an amount equal to any
actual direct damages suffered by OPIANT as a result of the breach by AEGIS
which gave rise to the termination under Section 9.2.2.

 

9.4.4           Except as may be necessary or useful for the exercise of the
licenses set forth in Sections 9.4.1, 9.4.2 and 9.4.3, promptly upon the
expiration or earlier termination of this License Agreement, (a) OPIANT shall
destroy or return (at AEGIS’ expense) to AEGIS (as AEGIS shall direct) all AEGIS
Technology; and (b) each Party shall return to the other Party all tangible
items regarding the Confidential Information of the other Party and all copies
thereof; provided, however, that each Party shall have the right to retain one
(1) copy for its legal files for the sole purpose of determining its obligations
hereunder.

 

10.         GENERAL PROVISIONS

 

10.1         Governing Law. This License Agreement shall be governed by,
interpreted and construed in accordance with the laws of the State of
California, without giving effect to any conflicts of law principles that would
result in the application of the laws of any state other than the State of
California.

 

10.2         Arbitration. Any dispute, controversy or claim initiated by either
Party arising out of, resulting from or relating to this License Agreement, or
the performance by either Party of any obligation under this License Agreement,
whether before or after termination of this License Agreement, shall be finally
resolved by binding arbitration. Whenever a Party shall decide to institute
arbitration proceedings, it shall give written notice to that effect to the
other Party. Any such arbitration shall be conducted under the Commercial
Arbitration Rules of the American Arbitration Association by a panel of three
arbitrators appointed in accordance with such rules. Any such arbitration shall
be held in San Diego, California. The method and manner of discovery in any such
arbitration proceeding shall be governed by the Commercial Arbitration Rules of
the American Arbitration Association. Each Party shall choose one (1) arbitrator
within thirty (30) days after receipt of notice of the intent to arbitrate. Such
arbitrators shall thereafter choose a third arbitrator within thirty (30) days
of their appointment. If one or both of the Parties fails to make a timely
appointment of its arbitrator, then such missing arbitrator(s) will be appointed
by the American Arbitration Association. The arbitrators shall have the
authority to grant specific performance and to allocate between the Parties the
costs of arbitration in such equitable manner as they determine. The arbitrators
shall make their award and decision by majority approval, which shall be made in
accordance with the terms of this License Agreement and applicable law. Judgment
upon the award so rendered may be entered in any court having jurisdiction or
application may be made to such court for judicial acceptance of any award and
an order of enforcement, as the case may be. In no event shall a demand for
arbitration be made after the date when institution of a legal or equitable
proceeding based upon such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. Notwithstanding the foregoing,
(i) either Party shall have the right, without waiving any right or remedy
available to such Party under this License Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
Party, pending the selection of the arbitrators hereunder or pending the
arbitrators’ determination of any dispute, controversy or claim hereunder, and
(ii) any and all issues regarding the scope, construction, validity, and
enforceability of one or more patents shall be determined in a court of
competent jurisdiction under the local patent laws of the jurisdictions having
issued the patent or patents in question. Each of the Parties agrees that if
certain material obligations under this License Agreement are not performed in
accordance with their specific terms or are otherwise breached, (a) severe and
irreparable damage may occur, (b) no adequate remedy at law would exist and (c)
damages would be difficult to determine. Each of the Parties agrees that, in
such case, the injured Party or Parties shall be authorized and entitled to seek
to obtain from any court of competent jurisdiction injunctive relief, whether
preliminary or permanent, as well as any other relief permitted by applicable
law, and the breaching Party shall waive any requirement that such Party or
Parties post bond as a condition for obtaining any such relief. All proceedings
and decisions of the arbitrator(s) shall be deemed Confidential Information of
each of the Parties, and shall be subject to Section 7.

 



 24 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

10.3         Modification; Waiver. This License Agreement may not be altered,
amended, supplemented, or modified in any way except by a writing signed by each
Party. No waiver by a Party of any breach or default of any of the covenants or
agreements herein set forth shall be deemed a waiver as to any subsequent and/or
similar breach or default. The failure by either Party to take any action or
assert any right hereunder shall in no way be construed to be a waiver of such
right, nor in any way be deemed to affect the validity of this License Agreement
or any part hereof, or the right of a Party to thereafter enforce each and every
provision of this License Agreement.

 

10.4         Rights Under U.S. Bankruptcy Code. All rights and licenses granted
under or pursuant to this License Agreement by AEGIS are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses to
intellectual property as defined under Section 101 of the Bankruptcy Code. AEGIS
agrees that OPIANT shall retain and may fully exercise its rights and elections
under the Bankruptcy Code.

 

10.5         Assignment. Neither this License Agreement nor any right or
obligation hereunder may be assigned or delegated, in whole or part, by either
Party without the prior express written consent of the other; provided, however,
that (i) OPIANT may, without the written consent of AEGIS, assign this License
Agreement and its rights and delegate its obligations hereunder in connection
with the transfer or sale of all or substantially all of its business related to
the Product, or in the event of its merger, consolidation, change in control or
similar transaction; (ii) AEGIS may, without the written consent of OPIANT,
assign this License Agreement and its rights and delegate its obligations
hereunder in connection with the transfer or sale of all or substantially all of
its business, or in the event of its merger, consolidation or change in control;
and (iii) neither Party shall unreasonably withhold, delay or condition its
consent to any proposed assignment in any situation whereby all of its rights
and entitlements are unaffected. Any permitted assignee shall assume all
obligations of its assignor under this License Agreement. Any purported
assignment in violation of this Section 10.5 shall be void. For avoidance of
doubt, AEGIS may have the Excipients manufactured by a third party contract
manufacturer for the benefit of AEGIS and/or OPIANT, which shall not be deemed
to be an assignment or delegation restricted by this Section 10.5; provided,
that AEGIS shall remain responsible for all obligations with respect to any
Excipients.

 



 25 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

10.6         Independent Contractors. The relationship of the Parties is that of
independent contractors. The Parties are not deemed to be agents, partners or
joint venturers of the others for any purpose as a result of this License
Agreement or the transactions contemplated thereby.

 

10.7         Further Actions. Each Party agrees to execute, acknowledge and
deliver such further documents and instruments and to perform all such other
acts as may be necessary or appropriate in order to carry out the purposes and
intent of this License Agreement.

 

10.8         Notices. Any notice, report, communication, or consent required or
permitted by this License Agreement shall be in writing and shall be sent by a
Party (a) by prepaid registered or certified mail, return receipt requested, (b)
by overnight express delivery service by a nationally recognized courier, or (c)
via confirmed facsimile, followed within five (5) days by a copy mailed in the
preceding manner, addressed to the other Party at the address shown below or at
such other address as such Party gives notice hereunder. Such notice will be
deemed to have been given when delivered or, if delivery is not accomplished by
some fault of the addressee, when tendered.

 

If to AEGIS:

 

AEGIS Therapeutics, LLC

11770 Bernardo Plaza Court, Suite 353

San Diego, CA 92128

Attn: Chief Executive Officer

Fax: (858) 618-1441

 

with a copy to (which alone shall not constitute notice):

 

DLA Piper US LLP

4365 Executive Drive, Suite 1100

San Diego, California 92121

Attn: Knox Bell, Esq.

Fax: (858) 677-1401

 

If to OPIANT:

 

OPIANT Pharmaceuticals, Inc.

401 Wilshire Boulevard, 12th Floor

Santa Monica, CA 90401

Attn: Chief Executive Officer

Fax: (917) 322-2105

 

with a copy to (which alone shall not constitute notice):

 

DLA Piper US LLP

1650 Market Street

Suite 4900

Philadelphia, PA 19103

Attn: Fahd M.T. Riaz, Esq.

Fax: (215) 606 -2069

 



 26 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

10.9         No Implied Licenses. Only licenses and rights granted expressly
herein shall be of legal force and effect. No license or other right shall be
created hereunder by implication, estoppel or otherwise.

 

10.10       Force Majeure. Nonperformance of a Party (other than for the payment
of money) shall be excused to the extent that performance is rendered impossible
by strike, fire, earthquake, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason where failure to perform is beyond the
reasonable control and not caused by the negligence, intentional conduct or
misconduct of the nonperforming Party; provided, however, that the nonperforming
Party shall use commercially reasonable efforts to resume performance as soon as
reasonably practicable.

 

10.11       No Consequential Damages. EXCEPT WITH RESPECT TO A BREACH OF SECTION
7, IN NO EVENT SHALL A PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
OR PUNITIVE DAMAGES ARISING OUT OF THIS LICENSE AGREEMENT OR THE EXERCISE OF ITS
RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS ARISING FROM OR
RELATING TO ANY BREACH OF THIS LICENSE AGREEMENT, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES. NOTHING IN THIS SECTION 10.11 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION 8.

 

10.12      Complete Agreement. This License Agreement, the Supply Agreement, and
the Prior Agreements, constitute the entire agreement between the Parties
regarding the subject matter hereof, and all prior and contemporaneous
representations, understandings and agreements regarding the subject matter
hereof, either written or oral, expressed or implied, are superseded and shall
be and of no effect; provided, however, that the terms of certain Mutual
Confidentiality Agreement between AEGIS and OPIANT dated as of November 13,
2013, shall remain in full force and effect as to all confidential information
disclosed thereunder.

 

10.13      Counterparts. This License Agreement may be executed in counterparts,
each of which shall be deemed to be an original and together shall be deemed to
be one and the same agreement. A facsimile copy of this License Agreement
bearing the signature (original or facsimile or .PDF version) of both Parties
shall be binding on the Parties.

 

10.14      Severability. If any provision of any provision of this License
Agreement shall be found by a court to be void, invalid, or unenforceable, the
same shall be reformed to comply with applicable law or stricken if not so
conformable, so as not to affect the validity or enforceability of this License
Agreement; provided that no such reformation or striking shall be effective if
the result materially changes the economic benefit of this License Agreement to
any Party. In the event that any provision of this License Agreement becomes or
is declared by a court of competent jurisdiction to be void, invalid, or
unenforceable, and reformation or striking of such provision would materially
change the economic benefit of this License Agreement to any Party, the Parties
shall modify such provision in accordance with Section 10.3 to obtain a legal,
valid, and enforceable provision and provide an economic benefit to the Parties
that most nearly effects the Parties’ intent on entering into this License
Agreement.

 



 27 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

10.15      Headings. The captions to the several sections hereof are not a part
of this License Agreement, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

 

[SIGNATURE PAGE NEXT]

 



 28 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized officers as of the Execution Date.

 



AEGIS THERAPEUTICS, LLC         By: /s/ Edward T. Maggio, Ph.D.     Edward T.
Maggio, Ph.D.     Chief Executive Officer         OPIANT PHARMACEUTICALS, INC.  
      By: /s/ Roger Crystal     Roger Crystal     Chief Executive Officer

 



 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

EXHIBIT A
DEFINITIONS

 

“AEGIS” shall have the meaning set forth in the preamble to the License
Agreement and the Supply Agreement.

 

“AEGIS Data” shall mean any data regarding the Compound(s), Excipient(s), and/or
Product(s) in which AEGIS has an ownership or licensable interest at any time
during the term of the License Agreement and/or Supply Agreement, including
without limitation all relevant and available sections of the drug master
file(s) for the Excipients, as filed by AEGIS or its Affiliates with the FDA or
any other governmental authority from time to time, but excluding third party
confidential information.

 

“AEGIS Invention” shall mean any Invention made or conceived by employees,
consultants, agents and others conducting work on behalf of Aegis that relates
to Compound(s), Excipient(s) , and/or Product(s), but excluding a Joint
Invention.

 

“AEGIS Know-How Rights” shall mean, collectively, all trade secret and other
know-how rights relating to the Compound(s), Excipient(s), and/or Product(s) in
which AEGIS has an ownership or licensable interest at any time during the term
of the License Agreement.

 

“AEGIS Patent Rights” shall mean, collectively, (a) any patent and patent
application, which is owned by AEGIS, licensed to AEGIS or otherwise controlled
by AEGIS or any of its Affiliates, as of the Effective Date or during the term
of this Agreement and is necessary or useful to research, develop, use or
Exploit the Excipient or otherwise Exploit the Product, including without
limitation those certain patent applications listed on Exhibit B attached to the
License Agreement and any patent rights for an AEGIS Invention; (b) all patents
that have issued or in the future may issue from any of the foregoing patent
applications, including without limitation utility models, design patents and
certificates of invention; (c) all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications; and (d) all patents and patent applications
that may issue or be prepared in the future based on AEGIS Inventions, including
without limitation utility models, design patents, certificates of invention,
and all divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patents and patent applications.

 

“AEGIS Technology” shall mean, collectively, (a) AEGIS Data; (b) AEGIS Patent
Rights; (c) AEGIS Know-How Rights; (d) AEGIS Inventions; and (e) AEGIS’ interest
in any Joint Inventions and/or Joint Patent Rights.

 

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity that controls, is controlled by or is under common control with such
person or entity. For purposes of this definition, a person or entity shall be
in “control” of an entity if it owns or controls at least fifty percent (50%) of
the equity securities of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority), or otherwise has the power to
control the management and policies of such other entity.

 



 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“Annual Net Sales” shall mean, with respect to any Annual Net Sales Period, the
Net Sales earned in such Annual Net Sales Period.

 

“Annual Net Sales Period” shall mean each of (a) the period from the date of the
First Commercial Sale of the first Product through December 31 of the Calendar
Year in which the First Commercial Sale of the first Product takes place, and
(b) each Calendar Year thereafter.

 

“Approval” shall mean, with respect to any Product in any jurisdiction, all
approvals from any Regulatory Authority necessary for the sale of the Product in
such jurisdiction in accordance with applicable Laws, including without
limitation receipt of pricing and reimbursement approvals, where required.

 

“Bankruptcy Code” shall have the meaning set forth in Section 9.2.3(a) of the
License Agreement.

 

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which the New York Stock Exchange is closed.

 

“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the License Agreement
and the Supply Agreement shall extend from the commencement of such respective
agreement to the end of the first complete Calendar Quarter thereafter; and (b)
the last Calendar Quarter shall end upon the expiration or termination of the
License Agreement or the Supply Agreement, as applicable.

 

“Calendar Year” means (a) for the first Calendar Year of the term of the License
Agreement and the Supply Agreement, the period beginning on the Effective Date
and ending on December 31, 2008, (b) for each Calendar Year of the term of the
License Agreement or the Supply Agreement, as applicable, thereafter, each
successive period beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31, and (c) for the last Calendar Year of the
term of the License Agreement or the Supply Agreement, the period beginning on
January 1 of the Calendar Year in which the License Agreement or the Supply
Agreement, respectively, expires or terminates and ending on the effective date
of expiration or termination of the License Agreement or the Supply Agreement,
respectively.

 

“Commercially Reasonable Efforts” shall have the meaning set forth in Section
3.7.2 of the License Agreement.

 

“Compound” shall mean any of the following: (a) **** and (b) any isomers,
hydrates, anhydrides, solvates, esters, salt forms, free acids or bases,
prodrugs, complexes or polymorphs of the compounds set forth in clause (a) or
any compounds covered by this clause (b).

 

“Confidential Information” shall mean, with respect to a Party, all information
(and all tangible and intangible embodiments thereof), that is owned or
controlled by such Party, is disclosed by or on behalf of such Party to the
other Party pursuant to the License Agreement and/or the Supply Agreement, and
(if disclosed in writing or other tangible medium) is marked or identified as
confidential at the time of disclosure to the receiving Party or (if otherwise
disclosed) is identified as confidential at the time of disclosure to the
receiving Party and described as such in writing within thirty (30) days after
such disclosure. Notwithstanding the foregoing, Confidential Information of a
Party shall not include information which, and only to the extent, the receiving
Party can establish by written documentation (a) has been generally known prior
to disclosure of such information by the disclosing Party to the receiving
Party; (b) has become generally known, without the fault of the receiving Party,
subsequent to disclosure of such information by the disclosing Party to the
receiving Party; (c) has been received by the receiving Party at any time from a
source, other than the disclosing Party, rightfully having possession of and the
right to disclose such information free of confidentiality obligations; (d) has
been otherwise known by the receiving Party free of confidentiality obligations
prior to disclosure of such information by the disclosing Party to the receiving
Party; or (e) has been independently developed by employees or others on behalf
of the receiving Party without use of such information disclosed by the
disclosing Party to the receiving Party (each, a “Confidentiality Exception”).

 



 A-2 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“Confidentiality Exception” shall have the meaning set forth in the preceding
definition.

 

“Effective Date” shall have the meaning set forth in the preamble to the License
Agreement.

 

“EMA” shall mean the European Medicines Agency, or the successor thereto.

 

“Encumbrance” shall mean any lien, mortgage, deed of trust, pledge, security
interest, charge, condition, equitable interest, right of first refusal,
community property interest, covenant, option, title defect, claim, restriction,
variance, exception, license, or other adverse claim or interest or encumbrance
of any kind or nature whatsoever, whether or not perfected, including any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership

 

“Excipients” shall mean AEGIS’s proprietary chemically synthesizable delivery
enhancement agents (including without limitation the Intravail® absorption
enhancement agents, ProTek® and HydroGel®), that, among other things, allow
non-invasive systemic delivery of potent peptide, protein, and small and large
molecule drugs.

 

“EU” shall mean the countries comprising the European Union as it may be
constituted from time to time, and any successors to, or new countries created
from, any of the foregoing.

 

“Exploit,” “Exploiting” or “Exploitation” shall mean to research, develop, make,
have made, use, sell, have sold, offer for sale, import, export and/or otherwise
commercialize and dispose of.

 

“FDA” shall mean the Food and Drug Administration of the United States, or the
successor thereto.

 

“Field” shall mean any and all indications, uses, or purposes of Compound(s)
and/or Product(s) in any and all formulations, including without limitation for
the treatment, palliation, diagnosis, or prevention of any human or animal
disease, disorder, or condition.

 

“First Commercial Sale” shall mean, with respect to a Product, the first sale
for which payment has been received for use or consumption by the general public
of such Product.

 

“GAAP” shall mean generally accepted accounting principles.

 

“Generic Product” means, with respect to a Product, a generic drug for which an
application under section 505(j) of the U.S. Federal Food, Drug, and Cosmetic
Act (21 U.S.C. 355) or section 505(b)(2) of the U.S. Federal Food, Drug and
Cosmetic Act, or an equivalent outside the United States, is approved.

 



 A-3 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“GMP” shall mean Good Manufacturing Practices, as specified by FDA, or similar
standards or guidelines promulgated by the FDA from time-to-time, or equivalent
Regulatory Authority in countries other than the United States, as applicable.

 

“Government Approval Application” shall mean, with respect to each country of
the Territory, all filings with the FDA or the EMA (or the equivalent health
regulatory authority in each country within the Territory) for registrations,
permits, licenses, authorizations, approvals, or notifications that are required
to develop, make, use, sell, import or export a Product, including without
limitation the equivalent of an NDA, as required by the FDA or the EMA or the
counterpart of the FDA or the EMA in each such country.

 

“IND” shall mean an investigational new drug application or similar application
which is required to be filed with the FDA prior to commencing a clinical
investigation of a drug pursuant to 21 C.F.R. 312.

 

“Indemnitee” shall have the meaning set forth in Section 8.3 of the License
Agreement.

 

“Indemnitor” shall have the meaning set forth in Section 8.3 of the License
Agreement.

 

“Intravail®” shall mean the Material described on Exhibit B attached to the
Supply Agreement, manufactured in compliance with all applicable Laws, including
without limitation GMP.

 

“Invention” shall mean any invention, discovery, know-how, technology or other
enhancement, whether or not patentable that is made or conceived by employees,
consultants, agents and others conducting work on behalf of AEGIS, OPIANT or
both, in connection with the performance of, and during the term of and under
the rights of, the License Agreement and/or the Supply Agreement or any of the
Prior Agreements.

 

“Joint Invention” shall have the meaning set forth in Section 5.6 of the License
Agreement.

 

“Joint Patent Rights” shall mean, collectively, all patents and patent
applications that may issue or be prepared in the future based on a Joint
Invention, including without limitation utility models, design patents,
certificates of invention, and all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications.

 

“Law” shall mean any federal, state or local law, statute or ordinance, or any
rule, regulation, or published guidelines promulgated by any governmental
authority, including the United States Food, Drug and Cosmetic Act and
applicable regulations promulgated thereunder.

 

“License Agreement” shall have the meaning set forth in the preamble to that
certain License Agreement entered into by OPIANT and AEGIS as of the Effective
Date.

 

“Material” shall mean any Excipient supplied by AEGIS to OPIANT pursuant to the
Supply Agreement, including without limitation the AEGIS product known as
Intravail®, as further described in Exhibit B to the Supply Agreement,
manufactured in compliance with all applicable Laws, including without
limitation GMP.

 

“Material Tox Data” shall have the meaning set forth in Section 3.9 of the
License Agreement.

 



 A-4 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“Material Tox Studies” shall have the meaning set forth in Section 3.9 of the
License Agreement.

 

“NDA” shall mean a New Drug Application, Biologics License Application, Product
License Application, or similar application which is required to be filed with
the FDA to obtain a marketing approval of a Product in the United States.

 

“Net Sales” with respect to any Product, the invoiced sales price of such
Product by OPIANT, its sublicensees and their respective Affiliates billed to
independent customers who are not Affiliates, less (a) credits, allowances,
discounts and rebates to, and chargebacks from the account of, such independent
customers for spoiled, damaged, outdated, rejected or returned Product; (b)
actual freight and insurance costs incurred in transporting such Product to such
customers; (c) cash, quantity and trade discounts and other price reductions
specific to the Product including government levied fees as a result of The
Patient Protection and Affordable Care Act of 2010); (d) sales, use, value-added
and other direct taxes incurred; (e) customs duties, surcharges and other
governmental charges incurred in connection with the exportation or importation
of such Product; and (f) bad debt and uncollectible invoiced amounts that are
actually written off; and plus (g) subsequent collections of bad debt and
uncollectible invoiced amounts that were actually written off. Sales between or
among OPIANT and its Affiliates or sublicensees shall be excluded from the
computation of Net Sales except where such Affiliates or sublicensees are end
users of the Product, but Net Sales shall include the subsequent final sales to
third parties by such Affiliates or sublicensees.

 

“OPIANT” shall have the meaning set forth in the preamble to the License
Agreement.

 

“OPIANT Data” shall mean any data regarding the Compound(s), Excipient(s),
and/or Product(s) developed by employees, consultants, agents and others on
behalf of OPIANT.

 

“OPIANT Invention” shall mean any Invention made or conceived by employees,
consultants, agents and others conducting work on behalf of OPIANT that relates
to Compound(s), Excipients or Product(s), but excluding a Joint Invention.

 

“OPIANT Know-How Rights” shall mean, collectively, all trade secret and other
know-how rights relating to the Compound(s), Excipient(s), and/or Product(s) in
which OPIANT has an ownership or licensable interest at any time during the term
of the License Agreement.

 

“OPIANT Patent Rights” shall mean, collectively, (a) any patent and patent
application relating to Excipient(s), Compound(s) or Product(s) which is owned,
licensed or otherwise controlled by OPIANT or any of its Affiliates as of the
Effective Date or thereafter; (b) all patents that have issued or in the future
may issue from any of the foregoing patent applications, including without
limitation utility models, design patents and certificates of invention; (c) all
divisionals, continuations, continuations-in-part, reissues, renewals,
extensions or additions to any such patents and patent applications; and (d) all
patents and patent applications that may issue or be prepared in the future
based on OPIANT Inventions, including without limitation utility models, design
patents, certificates of invention, and all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications.

 

“OPIANT Technology” shall mean, collectively, (a) OPIANT Data; (b) OPIANT
Inventions; (c) OPIANT Know-How Rights; and (d) OPIANT Patent Rights.

 



 A-5 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“Paragraph IV Claim” shall have the meaning set forth in Section 6.4.2 of the
License Agreement.

 

“Party” shall mean either AEGIS or OPIANT.

 

“Phase I Trial” means a human clinical trial of a product, the principal purpose
of which is a preliminary determination of safety in healthy individuals or
patients, as described in 21 C.F.R. 312.21(a), or a similar clinical study
prescribed by the relevant Regulatory Authorities in a foreign country.

 

“Prior Agreements” shall mean (a) that certain Material Transfer, Option and
Research License Agreement between Aegis and Opiant dated as of December 1, 2014
as amended on December 16, 2014 and May 19, 2015; (b) the Amended and Restated
Material Transfer, Option and Research License Agreement executed on April 26,
2016 and effective as of December 1, 2014; (c) the Letter Agreement dated April
26, 2016; and (d) that certain Mutual Confidentiality Agreement between Aegis
and Opiant dated as of November 13, 2013.

 

“Product” shall mean any product containing a Compound and formulated using the
Excipient(s).

 

“Regulatory Authority” shall mean any national or supranational governmental
authority, including without limitation the FDA, EMA, or Koseisho, that has
responsibility over the development and/or commercialization of a Compound, an
Excipient and/or a Product.

 

“Royalty Term” shall mean, with respect to a Product in a country, the period
that begins on the date of First Commercial Sale of such Product in such country
and ends on the later of: (a) expiration of the last Valid Claim that covers the
manufacture, use, offer for sale, sale, or import of such Product in such
country and (b) fifteen (15) years after the date of the First Commercial Sale
of such Product in such country.

 

“Sublicense Fee” shall have the meaning set forth in Section 4.9 of the License
Agreement.

 

“Sublicense Rate” shall have the meaning set forth in Section 4.9 of the License
Agreement.

 

“Sublicense Revenue” shall have the meaning set forth in Section 4.9 of the
License Agreement.

 

“Subsequent Product” shall mean a new Product (in addition to a previous
Product) for which a new NDA Approval is required by the FDA for marketing the
Product.

 

“Supply Agreement” shall have the meaning set forth in the preamble to that
certain Supply Agreement entered into by OPIANT and AEGIS as of the Effective
Date.

 

“Territory” shall be worldwide.

 

“UAB” shall mean The UAB Research Foundation, a not-for-profit corporation.

 

“UAB Licensing Agreement” shall mean the Licensing Agreement between AEGIS and
UAB, effective February 12, 2004.

 



 A-6 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

“Valid Claim” shall mean, on a country-by-country basis, either (a) a claim of
an issued and unexpired patent in the AEGIS Patent Rights, which has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, or which has not been admitted to be invalid
or unenforceable through reissue or disclaimer or otherwise, or (b) a claim of a
pending patent application in the AEGIS Patent Rights, which claim was filed in
good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application, and in any event has not
been pending for more than seven (7) years.

 

 A-7 

Confidential

 

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “****”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

EXHIBIT B

 

AEGIS PATENT RIGHTS

 

****

 



 

